UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2012 SECURE LUGGAGE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 333-162518 68-0677444 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2375 East Camelback Road 6th Floor Phoenix, Arizona 85016 (Address of principal executive offices, including zip code) (602) 387-4035 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Resignation of Chief Financial Officer (e)On March1, 2012, Cherry Cai resigned as our Chief Financial Officer.A copy of her letter of resignation is attached as an exhibit to this report marked Exhibit 17. ITEM 9.01. EXHIBITS Exhibit Number Description 17 Letter of Resignation of Cherry Cai as our Chief Financial Officer 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SECURE LUGGAGE SOLUTIONS, INC. Date: April 2, 2012 By: /s/Donald G. Bauer Name: Donald G. Bauer Title: Chief Financial Officer 3
